  Case: 4:18-cv-02037-CAS Doc. #: 19 Filed: 08/23/19 Page: 1 of 2 PageID #: 63



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

JESSICA LANGFORD,                                 )
                                                  )
                      Plaintiff,                  )
                                                  )
       v.                                         )       Case No. 4:18-cv-2037
                                                  )
CITY OF ST. LOUIS, MISSOURI,                      )
                                                  )
                      Defendant.                  )

                                      Entry of Appearance

       Omri Praiss of the American Civil Liberties Union of Missouri Foundation enters his

appearance as co-counsel for Plaintiff.

                                                 Respectfully submitted,

                                                 /s/ Omri E. Praiss
                                                 Omri E. Praiss, #41850MO
                                                 ACLU of Missouri Foundation
                                                 906 Olive St., Suite 1130
                                                 St. Louis, MO 63110
                                                 314-652-3114
                                                 opraiss@aclu-mo.org
  Case: 4:18-cv-02037-CAS Doc. #: 19 Filed: 08/23/19 Page: 2 of 2 PageID #: 64



                                CERTIFICATE OF SERVICE

       I hereby certify that on August 23, 2019, a copy of the foregoing was filed electronically

and served on all counsel of record by operation of the CM/ECF system.


                                                            /s/ Omri Praiss
